DETAILED ACTION
This communication is in respond to applicant’s amendment filed on June 16, 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 06/16/2022, pages 8-9,  with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491